ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again complains because of the admission of certain testimony of the mother of the deceased in which it was shown that the deceased had made the statement, in effect, that he had made his peace with his God. We have again carefully *592gone over such bill No. 4, and find that each time an objection was urged thereto such was sustained by the careful trial court until the last answer, which was allowed to remain with the jury, and, according to the court’s qualification, no exception to such ruling was reserved. We, therefore, see no error therein reflected.
In bill No. 5 it is complained that the deceased’s conversation with the physician attending him was not an evidence of the fact that deceased recognized his impending death. Such conversation consisted of the question to the doctor: “Doctor, how much longer will it be?” to which the reply was made: “He told him it would be two or three hours and it would be all over.” Taking this language in conjunction with that shown by others relative to the condition of the deceased’s mind, and giving it a usual and fair construction it leads one to the conclusion that an impending death was in contemplation of both the doctor and the deceased, who did expire within a short period of time thereafter. It is also shown by this bill that soon after the matters occurred that are shown in the above bill, the witness repeated such conversation, and there was no objection made thereto. We see no error reflected therein.
It seems to be recognized by appellant that on the occasion of each statement made by the deceased, that the consciousness of death appeared, but in such instance it was no more than that death was the portion of all humanity, and that such statements lacked the element-of impending or approaching death; that when same were made the deceased was not then in “articulo mortis” or the moment of death, but merely expected to die, probably at some future date. The statement of the wife of deceased being: “Jimmie told me he was going to die. He said he would not recover, and said he wasn’t going to live.” We think it is a fair inference to be drawn from the above statement that a person suffering from seven bullet wounds in his body, both arms broken, and abdominal perforations, and peritonitis therefrom, surely meant that he was expecting to die from such wounds, and did not mean that at some future date he expected to pay life’s last debt.
We also think the dying statement made to the assistant district attorney was attended by the legal requisites to render same admissible; nor do we think because the same was not signed by the deceased to be of any moment. It was shown that both of his arms were broken, and he was unable to sign his name, the same being witnessed by three persons, this state*593ment being made on the day of his death at 3:45 in the afternoon.
We think this case has been properly disposed of in the original opinion.
The motion will therefore be overruled.